FILED IN OPEN COURT

on _S// er

Peter A. Moo
US District Corr” Cork

Eastern District of NC
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:20-CR-00535-BR
UNITED STATES OF AMERICA

V.

DAVID EARL VALENTINE

ORDER OF FORFEITURE

WHEREAS, pursuant to the entry of a plea of guilty by the defendant on May
11, 2021 to a violation of 18 U.S.C. §§ 922(g) and 924, and pursuant to all other
evidence of record, the Court finds that the following personal property is hereby
forfeitable pursuant to 18 U.S.C. § 924(d)(1), to wit: One Ravens Arms, Model MP25,
.25 caliber pistol, bearing serial number 1296609, seized from the defendant on or
about May 24, 2019;

AND WHEREAS, by virtue of said finding, the United States is now entitled
to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(8);

It is hereby ORDERED, ADJUDGED, and DECREED:

1. That based upon the Guilty Plea as to the defendant, and all other
evidence of record, the United States is hereby authorized to seize the above-stated
personal property, and it is hereby forfeited to the United States for disposition in
accordance with the law, including destruction, as allowed by Fed. R. Crim. P.
32.2(b)(8). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become

1

Case 5:20-cr-00535-BR Document 36 Filed 08/13/21 Page 1 of 2
final as to the defendant at sentencing.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).
SO ORDERED. This _“Sday of _/ Org gan 991,

? a £
W. EARL BRITT
Senior United States District Judge

 

Case 5:20-cr-00535-BR Document 36 Filed 08/13/21 Page 2 of 2
